Case 1:19-cr-00716-DLC Document 89 Filed 01/16/20 Page 1 of 1
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 JONATHAN R. STREETER

                                                                 jonathan.streeter@dechert.com
                                                                 +1 212 698 3826 Direct
                                                                 +1 212 314 0049 Fax
 January 16, 2020


 Filed By ECF

 The Honorable Denise Cote
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re: United States v. Lavidas, S1 19-cr-00716

 Dear Judge Cote:

 As discussed at trial yesterday, the defendant requests that the attached chart used during the
 Government’s rebuttal closing argument be marked as a Court exhibit in this matter.

 Respectfully submitted,


 /s/ Jonathan R. Streeter
 Jonathan R. Streeter

 cc: Eric Sussman and Jennifer Achilles
